Citation Nr: 1824852	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  08-22 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to an initial disability rating in excess of 20 percent for left lower extremity radiculopathy.  

3.  Entitlement to an initial disability rating in excess of 10 percent for left knee sprain/strain with chondromalacia.  

4.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) (previously rated as depressive disorder, not otherwise specified).  

REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney At Law.


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1984 to November 1994 and from January 2003 to July 2005.  He also had additional unverified periods of Reserve service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the October 2010 and March 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.   

The October 2010 rating decision granted service connection for depressive disorder, not otherwise specified and assigned a 10 percent rating.  In November 2010, the Veteran filed a Notice of Disagreement (NOD) presumably with respect to the evaluation assigned.  When the claim was before the Board in December 2013, it granted service connection for PTSD and remanded the claim for increase rating for depressive disorder.  Subsequently, the RO implemented the Board's decision by way of a January 2014 rating decision, which changed the rating assignment for depressive disorder to PTSD and assigned a 30 percent disability rating.  Because 30 percent rating does not constitute the maximum rating allowed, the issue remains in controversy.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  

The Board previously remanded the claims in December 2013 and September 2014.  The RO has substantially complied with the most recent remand directives, and as such, the Board will proceed to adjudicate the merits of the claims. See Stegall v. West, 11 Vet. App. 268 (1998) see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).

Notably, the Veteran's attorney representative requested for a 90 days extension to submit more evidence in October 2017, May 2017, and July 2017.  The Board subsequently held the claims in abeyance for the requested time.  

Additional evidence in this case was received in January 2018, along with an appropriate waiver of RO consideration. Therefore, the Board will proceed to consider that evidence. See 38 C.F.R. § 20.1304 (c) (2017) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

In addition, in January 2018, the Veteran filed VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  The Veteran's attorney-representative has requested for the Board to adjudicate the claim as part and parcel of the increase rating claims.  Based on the grants below, however, the Veteran will be at a schedular 100 percent combined rating.  Further, in the TDIU application (and there is no evidence that counters this), the Veteran asserts multiple service-connected disabilities prevent substantial gainful employment.  Therefore, the Board finds that the issue of TDIU is moot and not raised on an SMC statutory housebound basis under this procedural history and facts. 


FINDINGS OF FACTS

1. The Veteran's service-connected DDD of the lumbar spine is manifested by forward flexion greater than 60 degrees or a combined range of motion greater than 120 degrees. 

2. The Veteran's service-connected DDD of the lumbar spine is not manifested by muscle spasm or guarding. 

3. The Veteran's left lower extremity radiculopathy is manifested by moderate incomplete paralysis of the sciatic nerve. 

4. The service-connected DDD of the lumbar spine is also manifested by mild right lower extremity radiculopathy of the sciatic nerve.

5. The Veteran's left knee sprain/strain with chondromalacia is not manifested by a limitation of forward flexion of 30 degrees. 

6. The Veteran's PTSD was manifested by depressed mood, irritability, sleep disturbance, and suicidal ideation without intent.  


CONCLUSIONS OF LAW

1. The criteria for entitlement to an initial rating higher than 10 percent for DDD of the lumbar spine have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 (2017).

2. Throughout the entire appeals period, a separate rating of 10 percent, but no higher, is warranted for right lower extremity radiculopathy as a neurological manifestation of the service connected DDD of the lumbar spine. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.310 (2017).

3. The criteria for rating in excess of 20 percent for left lower extremity radiculopathy have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Codes 8720, 8721 (2017).

4. The criteria for an initial rating in excess of 10 percent for left knee sprain/strain with chondromalacia have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2017).

5. The criteria for an initial rating in excess of 30 percent rating for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9434-9411 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).  

VA satisfied the duties to notify and assist in this appeal and neither the Veteran nor his representative has asserted any error as to these duties. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Veteran was provided a VA examination in January 2012, April 2014, February 2015, March 2015 and October 2016; as discussed in greater details below, the Board finds these examinations adequate upon which to adjudicate the merits of this appeal.

II. Increase Rating 

The Veteran contends that an increase rating is warranted for his service-connected DDD of the lumbar spine, radiculopathy of the bilateral lower extremities, and PTSD.

The VA's Schedule for Rating Disabilities is used to determine disability ratings once a disability is service-connected.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  In the Rating Schedule, diagnostic codes (DC) are assigned to specific disabilities.  These DCs designate percentage ratings based on the average functional impairment of the Veteran due to a service-connected disability.  38 C.F.R. §§ 3.321, 4.10 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  


A. Lumbar Spine 

The Veteran contends that a higher rating is warranted for his DDD of the lumbar spine, which is currently rated as 10 percent disabling under DC 5237. 

DC 5237 is part of the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, for favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is assigned for unfavorable ankylosis of the thoracolumbar spine.

Note (1) to the General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  In this case, the record reflects that the Veteran has neurological impairments discussed in details below.  The record is otherwise lacking evidence of bowel or bladder impairment; as such, the Board need not discuss such impairments. 

The General Rating Formal also provides alternative rating criteria for Intervertebral Disc Syndrome (IVDS). Here, there is no evidence that the Veteran's disability has resulted in IVDS requiring prescribed bed rest.  On this basis, the Board finds that it need not further discuss these alternative rating criteria.

The evidence in the record does not show limitation of range of motion that is consistent with a rating higher than 10 percent.  That is, the January 2012 VA examination elicited a forward flexion of 75 degrees with pain starting at 60 degrees, and a combined range of motion of well over 120 degrees.  The April 2014 VA examination found 75 degrees forward flexion with pain starting at 60 degrees and a combined range of motion over 120 degrees.  During the March 2015 VA examination, a forward flexion of 90 degrees was noted and a combined range of motion over 120 degrees.  Finally, the most recent VA examination from October 2016 reflected a normal forward flexion of 90 degrees with no pain noted during exam, and a combined range greater than 120 degrees.  There was no muscle spasm or guarding noted during all of the exams.  Based on these results, the schedular criteria of less than 60 degrees of forward flexion or a combined range of motion of less than 120 degrees is not satisfied for an evaluation of 20 percent rating to be warranted.  

The Board recognizes that VA must also analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss. DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain that does not result in additional functional loss does not warrant a higher rating. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran reported flare-ups due to heavy lifting and bending or twisting at the waist during his VA examinations.  The Board recognizes that the examinations of record were not conducted during flare-ups.  Due to the spontaneity nature of the triggers for the Veteran's flare-ups, it is not feasible for the Board to ensure examination during flare-ups.

Notwithstanding, a higher rating on the basis of flare-ups is not appropriate because there is no evidence of additional functional loss.  That is, there was no functional loss reported or noted during the October 2016 VA examination.  There was no pain weakness, fatigability that significantly functional ability.  Nor was there additional functional loss recorded after repetitive use test.  Based on this examination, even after repeated use, the Veteran's impairment is less than what is contemplated for a 10 percent rating much less a 20 percent rating.  As previously stated, increase pain during flare-ups alone without additional functional loss is not grounds for assigning a higher rating.

In a statement submitted in January 2018, the Veteran's attorney-representative asserts that the Veteran's disability should be evaluated on extraschedular basis. 

Ordinarily, there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate. See Doucette v. Shulkin, 28 Vet. App. 366 (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances). Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

In this case, the Veteran contends that he has pain, stiffness, tiredness, and limited movement on daily basis and during flare ups.  The Veteran spouse indicated that she has observed her husband experiencing extreme pain, that interferes with his ability to complete household chores, limited mobility, and stiffness, which prevents prolog walking, climbing stairs, lifting, bending, carrying, and twisting.  

The aforementioned functional impairments, however, have been considered by the Board and are contemplated under the schedular rating criteria.  See 38 C.F.R. §z4.45 (disturbance of locomotion, instability of station, and interference with sitting, standing, and weight-bearing are considered as functional limitation under the schedular rating criteria). In other words, all the symptomatology and functional impairment described above result from the limitation motion of the lumbar spine, to include as due to pain, stiffness, muscle spasm, and all the symptoms described by the Veteran are contemplated in the schedular rating(s) assigned under the General Rating Formula for Spine Disabilities either directly as limitation of motion or muscle spasm or tenderness or antalgic gait, or indirectly as orthopedic factors that limit motion and function.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 4.71a; DeLuca, 8 Vet. App. at 206-07.  Therefore, the Board finds that the record does not reflect that the lumbar spine disability is exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial disability rating on an extraschedular basis.

Because the first prong of an extra-schedular consideration has not been satisfied, the Board need not reach the second and steps as indicated above.  Therefore, the Board finds no exceptional or unusual disability picture in this case, and as such application of extraschedular is unnecessary.

In summary, the evidence of record does not support a finding that makes the Veteran's impairment consistent with a 20 percent disability rating.  

B. Lower Extremity Radiculopathy

As noted above, Note 1 of the General Rating Formula requires separate rating for neurological impairment associated with disabilities of the lumbar spine.  In this case, the Veteran's left lower extremity radiculopathy is rated separately.  In addition, the October 2016 VA examination shows radiculopathy in the right leg.  Therefore, the Board finds that a separate rating is warranted for the Veteran's radiculopathy of the right lower extremity.  

The Veteran has incomplete paralysis of the sciatic nerve, thereby his impairment is appropriately evaluated under DC 8520. 

Pursuant to DC 8520,  mild incomplete paralysis is rated as 10 percent disabling; moderate incomplete paralysis is rated as 20 percent disabling; moderately severe incomplete paralysis is rated as 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated as 60 percent disabling.  Complete neuralgia of the sciatic nerve (the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost), is rated 80 percent disabling. 38 C.F.R. § 4.124a (2017).

The Board notes that the term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration. See "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124 (a). When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree. Id. 

In rating peripheral nerve injuries and their residuals, attention should be given to the relative impairment in motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120.

The words "mild," "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. It should also be noted that use of such terminology by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

i. Right Lower Extremity

The Veteran's October 2016 VA examination reflects that he has mild incomplete paralysis of the sciatic nerve in the right lower extremity manifested by mild intermittent pain and numbness.  He had normal muscle strength, normal reflex exam results, as well as sensation test.  The Veteran reported pain radiating down his right leg, but said that the frequency was rare.  Based on this evidence, the Board finds that the Veteran's right lower extremity radiculopathy is consistent with a 10 percent disability rating.  Because the evidence of record does not support finding that the severity of his impairment raises to a moderate incomplete paralysis, a 20 percent rating is not warranted.  Therefore, the totality of the evidence of record weights in favor of a 10 percent rating, but not higher. 




ii. Left Lower Extremity

The Veteran's left lower extremity is currently assigned a 20 percent rating under DC 8520.  A higher 40 percent rating is not warranted because the evidence does not establish a disability picture consistent with a moderately severe incomplete paralysis.  That is, the January 2012 VA examination found that the Veteran has moderate radiculopathy in the sciatic nerve manifested by moderate intermittent pain, paresthesias and/or dysesthesias, as well as numbness.  At that time, sensation test and muscle strength test both yielded normal results, while the straight left leg raising test was positive.  

The April 2014 VA examination report reflects that the Veteran had mild radiculopathy in the sciatic nerve in the left leg with mild intermittent pain and numbness, as well as moderate paresthesias and/or dysesthesias.  Although the straight leg raising test of the left leg was positive, the sensation and muscle strength tests were both normal.   

During the March 2015 VA examination, mild radiculopathy in the sciatic nerve was noted. The Veteran did not have numbness or paresthesias and/or dysesthesias, but he had mild intermittent pain. His sensation, muscle strength, and straight leg raise tests were all normal.  

Finally, the October 2016 VA examination shows mild radiculopathy in the sciatic nerve with mild intermittent pain and numbness.  This exam also showed normal results for the sensation, muscle strength, and straight leg raise tests. 

Considering the totality of the evidence of record, the Board finds that the severity of the Veteran's radiculopathy is not consistent with a 40 percent evaluation.  The Board notes that all of the VA examiners assessed the Veteran's impairment as either mild or moderate.  While their assessments are not dispositive with respect to the severity of the condition, it is nonetheless consistent with the Board's conclusion that the Veteran's radiculopathy is not manifested by moderately severe symptoms. 

C. Left knee sprain/strain with chondromalacia

The Veteran's left knee sprain/strain with chondromalacia is rated as 10 percent disabling under DC 5260. 

As a preliminary matter, it is noteworthy that there are several diagnostic codes that are applicable to knee disabilities found in 38 C.F.R. § 4.71a (2017).  However, DC 5257(recurrent subluxation or later instability), 5256 (ankylosis of the knee), 5258 (dislocated semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are all inapplicable in this case.  The evidence, in this case, simply does not reflect findings or a history consistent with these conditions. 

On the other hand, diagnostic codes 5260(flexion), 5261(extension), and are applicable as the evidence reflects limitation of range of motion.  

Under DC 5260, limitation of flexion of the leg, a 0 percent rating is assigned when flexion is limited to 60 degrees. A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  On the other hand, under DC 5261, limitation of extension of the leg, a 0 percent rating is assigned for a limitation of extension of the leg to 5 degrees. When extension is limited to 10 degrees, a 10 percent rating is assigned.  

For VA compensation purposes, normal flexion of the knee is to 140 degrees, and normal extension of the knee is 0 degrees. 38 C.F.R. § 4.71a, Plate II (2016).

The Court has held that in its evaluation of musculoskeletal disabilities, joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016). 

Here, the Board recognizes that the October 2016 VA examination and March 2015 examination reports of record do not indicate whether all of the tests outlined in Correia have been conducted.  Nevertheless, these examinations are adequate to adjudicate the claim because they provide evaluate range of motion in the left and right knees, pain, additional limitation of motion and functional loss upon repetitive testing, as well as instability of the knees.  Notably, range of motion comparison of the "undamaged" joint does not apply here as the Veteran has a bilateral knee disability. 

During the October 2016 VA examination, the Veteran's left knee demonstrated 0 to 120 degrees of flexion and 120 to 0 degrees extension.  There was no pain noted during the range of motion test.  Nor was there additional functional loss noted after repetitive use test.  At that time, the Veteran did not report flare ups.  

Similarly, during the March 2015 VA examination, left knee flexion was 0 to 120 degrees and extension with 120 to 0 degrees with no pain noted. This result was unchanged after repetitive testing.  Collectively, these findings, do not meet the criteria for a 10 percent rating, much less a 20 percent rating. 

The January 2012 VA examination elicited 0 to 115 degrees of flexion of left knee and no limitation of extension.  He had pain on movement, but the Veteran did not have functional impairment of the knee after repetitive use test. 

The Board has considered whether a higher evaluation is warranted based on 38 C.F.R. §§ 4.40, 4.45.  Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use. 38 C.F.R. §§ 4.40, 4.45 (2017); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

In this case, the Veteran reported experiencing flare-ups 2-3 times a month when he is in bed during the March 2015 VA examination.  He described experiencing throbbing pain that lasts 2-3 minutes.  The Board notes it is impossible to schedule an examination during flare-ups considering the Veteran's description of when and for how long he experiences the episodes.  Notwithstanding, the evidence does not show and the Veteran does not contend that he has any functional loss or functional impairment during flare-ups.  Furthermore, there was no additional functional loss noted after repetitive use test conducted during all of the examinations of record.  Nor was there functional limitation as a result of pain, weakness, fatigability, or incoordination in any of the VA examinations of record.  Absent such evidence, a higher rating based on Deluca factors is not warranted.

In summary, in light of  evidence that shows that the Veteran does not experience pain that result in limitation of range of motion that constitute as functional loss, the Board finds that an evaluation higher than 10 percent is not warranted. 

D. PTSD

The Veteran's PTSD is rated as 30 percent disabling under DC 9434-9411. 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2017).  In this case, however, both DC 9434 and 9411 are part of the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130 (2017).  

Under the General Rating Formula, a 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events). 

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.

The symptoms recited in the criteria in the General Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV"). Although the VA has amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, and replacing it with DSM-V, the amendment is effective August 4, 2014-after the RO certified this case to the Board.  Therefore, DSM-IV is applicable to this case.

The DSM-IV contains a Global Assessment of Functioning (GAF) scale.  GAF scale is used to report the clinician's judgment of the individual's overall level of functioning. The GAF Scale is to be rated with respect only to psychological, social and occupational functioning. See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994). While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207   (1994). 

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication or major impairment in several areas, such as work or school. A GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning. GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers). Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

In this case, the Veteran received treatment for PTSD from Biloxi VA medical center for years. Notably, his symptoms have varied over the years.  For instance, in November and December 2008 treatment notes reflect that the Veteran reported being irritable and having suicidal or homicidal thoughts. In November, he reported having these thoughts two to three times a week, while in December he stated that he is able to quickly dismiss the thoughts.  In May 2009, he reported that the medication he takes helps him feel less suicidal and angry. 

In April 2009 Veteran stated that he has insomnia because of frequent nightmares-two to three times a week.  The Veteran described fighting in his sleep and striking his wife, as well as experience night sweats and fever.  He further stated that he wakes with muscle tension. The Veteran explained that his lack of sleep interferes with his ability to concentrate at work. At that time, the evaluator assigned a GAF score of 55, which constitutes moderate symptoms. 

Subsequently, in June 2009, the Veteran reported experiencing feeling of constant fear, being on edge, and hypervigilance, which interferes with his marital relationship.  In August 2009, he indicated intrusive thoughts of his combat experience.  In March 2010, treatment records reflect that he was struggling with his temper.  Although he stated that he was doing well at work, the examiner noted that he works by himself and does not have to interact with people. In June 2010, an assessment of 60 GAF score was noted. 

During the October 2010 VA examination, the Veteran reported experiencing mood swings. Although he avoids interacting with people at work, the examiner noted that the Veteran's symptoms did not impact his employment functioning, as his symptoms have not caused him to miss time at work. During the exam, the Veteran reported seeing images of someone point a gun at him or sitting by the roadside, but the person is not there when he looks again. The Veteran still had nightmares that prevent him from getting good night sleep. The Veteran described having good family relationships and interpersonal skills, as well as no changes in his social interaction. 

Treatment records from November 2011 reflect that the Veteran felt like people have negative thoughts about him and that he cannot enjoy things.  He also reported waking up at night thinking that someone was in his home and hearing footsteps and voices.  He gets up to check, but there is no one there, and he is hesitant to leave his home the next day because he wants to protect his family.  At that time, 60 GAF score was assigned. 

During the April 2014 VA examination, the examiner noted occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  On the other hand, the February 2015 VA examination shows that the Veteran has suicidal and homicidal ideation without intent.  

In the most recent examination report from October 2016, the examiner opined that to the extent the Veteran reports doing well at work, his PTSD symptoms seem not to significantly interfere with his occupation.  However, the Veteran reported feeling irritable; avoiding people; thinking that people are trying to hurt him or his family; not feeling safe; regularly checking the windows and doors of his home every night; having intrusive thoughts; thinking someone is stealing things from his home; and having nightmares twice a week.  There was no observable impairment in attention, concentration, memory, judgment, and impulse control noted. 

In summary, review of the aforementioned evidence reflects that the Veteran's PTSD is manifested by chronic sleep impairment due to frequent nightmares, hypervigilance, intrusive thoughts, and irritability, as well as inability to maintain social work relationships and some interference with his occupation.  He has described having no enjoyment in his life and having suicidal and homicidal ideation with no intent.   Considering the totality of the evidence of record and affording the Veteran the benefit of the doubt, the Board finds that the level of the Veteran's disability approximates the level of impairment contemplated by a 70 percent rating. 

Notably, the Veteran has consistently reported doing well in his occupation.  However, the evidence shows that the Veteran avoids interacting with people at work, he reported inability to concentrate at work, and all of the examination of record reflected some occupational impairment.  Furthermore, the Veteran has anger issues that are interfering with his marriage, and he is unable to maintain effective social relationship at work.  The Board recognizes that the evidence of record does not establish all the symptoms listed for a 70 percent rating.  However, suicidal ideation alone may cause occupational and social impairment with deficiencies in most areas. See Bankhead v. Shulkin, 29 Vet. App. 10, 25 (2017) (the language of the regulation indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas).  Therefore, combined with the evidence showing suicidal and homicidal ideation, the Board finds that the Veteran's disability picture approximates a level of impairment contemplated by a 70 percent rating. Nevertheless, there is no evidence to support a rating higher than 70 percent absent evidence to showing total occupational and social function. 


ORDER

Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine is denied. 

Entitlement to a separate 10 percent rating is granted for mild right lower extremity radiculopathy (as a neurological manifestation of the low back disability), subject to regulations governing payment of monetary awards.

Entitlement to an initial disability rating in excess of 20 percent for left lower extremity radiculopathy is denied. 

Entitlement to an initial disability rating in excess of 10 percent for a left knee sprain/strain with chondromalacia is denied. 

Throughout appellate period, entitlement to an initial disability rating of 70 percent for post-traumatic stress disorder (PTSD) (previously rated as depressive disorder, not otherwise specified) is granted, subject to regulations governing payment of monetary awards.  




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


